Citation Nr: 1206258	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-04 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This claim was remanded for additional development in April 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran served during a period of war for 90 days or more and his service-connected and nonservice-connected disabilities permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience.


CONCLUSION OF LAW

The criteria for the award of a permanent and total disability rating for nonservice-connected pension purposes have been met.  38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.342(a), 4.15, 4.16, 4.17 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim for nonservice-connected disability pension, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

VA law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

There are various alternative bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" test, the subjective "unemployability" test, or on a subjective extra-schedular basis.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  In addition, a person is considered to be permanently and totally disabled if such person is disabled as determined by the Commissioner of Social Security, or if he is a patient in a nursing home for long-term care.  38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  Finally, permanent and total disability will also be presumed for a Veteran who is age 65 or older.  38 U.S.C.A. § 1513(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2). 

The Veteran contends that his back, knee, vision, foot problems preclude substantially gainful employment.  Thus, on this basis, he believes he is entitled to pension benefits.  He is 65 years old, completed three years of college and reports last working in 2003, when he had to quit his job as a drywall installer because he was physically unable to continue the job due to the disabilities listed above.  

The Veteran meets the initial threshold requirement for pension in that he served for over 90 days during a period of war from July 1964 to July 1968 during the Vietnam era.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.2(f), 3.3(a)(3).  In addition, it appears that the Veteran's sole income is $50.00 a month from occasional part-time employment.  Based on this evidence, it would appear that he meets the annual income and net worth requirements, as the amount awarded, when added over one year, is below the poverty level.  See 38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.274.  The Board notes, however, that additional evidence would be required to make a conclusive determination as to whether the Veteran exceeds the income level for the award of pension. 

The crux of the RO's denial of the Veteran's pension claim was not based on income or wartime service, but rather was based on medical evidence of record failing to demonstrate permanent and total disability.  At the time of the initial rating decision, the RO determined the Veteran's combined nonservice-connected disability rating was only 30 percent for pension, and was based on degenerative joint disease of the lumbar spine (10 percent), degenerative joint disease of the left knee (10 percent), arthritis, right first metatarsal phalangeal joint (10 percent), gastroesophageal reflux disease (0 percent), chronic obstructive pulmonary disease COPD (0 percent), and atherosclerosis of the aorta (0 percent).

While the claim for nonservice-connected pension was pending, the RO awarded service connection for posttraumatic stress disorder (PTSD) with alcohol dependence and granted an initial rating of 10 percent by way of a May 2011 rating decision.  In this rating decision, the RO also considered non service-connected disabilities of degenerative joint disease of the right knee (10 percent), bilateral cataracts (0 percent), and hypertension (0 percent) in the Veteran's combined rating for pension purposes.  Utilizing the Combined Ratings Table in 38 C.F.R. § 4.25, and considering the bilateral factor as required in 38 C.F.R. § 4.26 (for the bilateral knees), this resulted in an overall disability rating of 50 percent for pension purposes.  Therefore, the Veteran did not meet the objective standard, as he did not have a single disability ratable at 60 percent or more, or two or more disabilities totaling 70 percent or more. 

VA and private treatment records show treatment for degenerative joint disease of the left knee, great toe, and spine as well as cardiovascular and visual disorders.

In March 2008, VA received a private psychiatric assessment of the Veteran's service-connected PTSD with alcohol dependence.  In reviewing the Veteran's history, the psychiatrist noted that the Veteran had very few friends and anything beyond superficial and limited social interaction produced anxiety.  The psychiatrist indicated that the Veteran's reported history of working longs hours and social isolation was comfortable for him but not conducive for developing any long-standing relationships.  The psychiatrist noted that the Veteran had a long work history, but in the last four years since returning to Tennessee, he had not been able to work for physical reasons, as well as due to the anxiety that working with other people generated.  In addition, the Veteran's long term history of using alcohol to attempt to control his anxiety further complicated his ability to function in the work place.  On mental status examination, the Veteran was noted to smell of alcohol.  He reported near-constant depression with difficulty getting motivated to begin his day.  He denied any suicidal or homicidal attempts.  Affect was constricted and flat.  There was no memory loss, hallucinations, or delusions.  Immediate memory was fair.  The Veteran endorsed panic attacks and was noted to clearly experience generalized anxiety and specific anxiety with interpersonal interactions.  He also reported having long term initial and intermittent insomnia that required consumption of alcohol to get any sleep.  The psychiatrist's diagnosis was chronic PTSD and alcohol dependence.  A GAF score of 48 was assigned.

The Veteran had a VA examination in November 2010.  Following a physical evaluation, the examiner opined that his left knee degenerative joint disease, lumbar degenerative disc disease, COPD, arthrosclerosis of the aorta, GERD, and right foot (great toe) disorder, hypertension, and status post cataract surgery do not preclude him from gainful sedentary employment.  However, his right foot disorder, left knee, lumbar spine, and COPD do preclude him from carrying out gainful employment in a physical job.  The examiner was unable to quantify how much impairment was caused by each condition in carrying out a physical job, but indicated that jobs which require lifting, bending, carrying, climbing, and sustained standing in one position cannot be carried out with consistency and dependability.  The examiner deferred the impact of the PTSD to the mental health specialist.

The Veteran had a VA psychiatric examination in March 2011, at which he reported that he began using alcohol heavily and on a daily basis after returning from Vietnam to try and control his nervous symptoms.  He currently had symptoms that were consistent with PTSD such as nightmares, flashbacks, social isolation, failed interpersonal relationships, sleep disturbances, and irritability.  On mental status examination, there was no evidence of a thought disorder, hallucinations, delusions, homicidal or suicidal ideation, or inappropriate behavior.  He was capable of maintaining minimum personal hygiene and impulse control.  The examiner provided a diagnosis of PTSD, chronic and alcohol dependence.  The alcohol dependence was secondary to PTSD as a means of self-medication.  The GAF for PTSD was 60 and the GAF for the alcohol dependence was 55.  The examiner further opined that the effects of PTSD on the Veteran's occupational functioning would only be transient signs and symptoms that do not really decrease his work efficiency significantly or his ability to perform occupational tasks as he worked for 30 years despite the alcohol abuse and other issues.  He is currently not working primarily due to his orthopedic and pain issues.  The effect of PTSD on his social functioning would be causing deficiencies in most social areas.  

Based on the record and resolving doubt in the Veteran's favor, the Board finds that the manifestations of his psychiatric disability most nearly approximate the criteria required for a 50 percent rating.  Indeed, the VA examination report and the private psychiatric evaluation reflect that the Veteran has a disturbance in his motivation and mood.  These reports also indicate that the Veteran has difficulty in establishing and maintaining effective social relationships in addition to difficulty maintaining effective work relationships.  Finally, as relevant to this case, a GAF score of 48 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning, which reflects being unable to hold a job.  A GAF score from 55 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  DSM- IV.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  For the reasons stated above, the Board finds that the Veteran's current disability picture more approximates occupational and social impairment with reduced reliability and productivity, which is characteristic of a 50 percent disability rating.

With the PTSD disability increased to 50 percent disabling, the overall combined disability rating for pension purposes, based on service-connected and non service-connected disabilities, is 70 percent.  In addition, the November 2010 VA examiner indicated that the Veteran's orthopedic disability preclude anything but sedentary employment.  Several factors, when viewed together, lead to the conclusion that the Veteran is permanently and totally disabled for pension purposes.  The Veteran is currently 65 years old.  The November 2010 VA examiner found that the Veteran is employable only in non-physical or non-strenuously physical occupations; however, his 30-year employment history includes only construction work as a plumber, painter, and drywall installer.  These professions are primarily physical in nature, and given the Veteran's age and physical limitations, it appears unlikely that he could obtain and maintain employment in such fields in the future.  Further, the Veteran has no more than three years of college.  Due to his limited education, it also appears that his capacity to obtain new occupational skills in a non-physical profession is limited.  Accordingly, pursuant to law and regulation, the Veteran is considered to be permanently and totally disabled for purposes of nonservice-connected disability pension.  38 U.S.C.A. § 5107(b).  The claim is granted. 


ORDER

Subject to the law and regulations governing the actual payment of pension benefits, nonservice-connected disability pension is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


